Fourth Court of Appeals
                                San Antonio, Texas
                                      January 10, 2018

                                    No. 04-17-00856-CR

                                    John Paul SIERRA,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR1737C
                       Honorable Lorina I. Rummel, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on January 10, 2018.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of January, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk